STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF       LOUISIANA                                                                     NO.      2021       KW    1112


VERSUS


STEVEN       JERMAINE             CHARLES                                                          JANUARY            10,    2022




In    Re:             Steven           Jermaine               Charles,         applying            for       supervisory
                      writs,           22nd        Judicial           District            Court,       Parish          of        St.

                      Tammany,             No.    548792.




BEFORE:               GUIDRY,          HOLDRIDGE,             AND     CHUTZ,        JJ.


        WRIT           GRANTED.                        The     district             court'   s        ruling           denying
relator'         s     application                 for         postconviction               relief          is        vacated.

This    matter              is    remanded             to     the    district        court       to    reconsider                its
ruling       in       light        of       State        v.    Harris,         2018- 1012 (         La.      7/ 9/ 20), _
So. 3d                 2020        WL       3867207            and       to   allow        the     state         to     file       a

response,             if     it has          not       already done            so.        After       the    state          files
its    response,                 the       district          court        should     determine            whether           it    is

necessary              to        conduct          an        evidentiary         hearing          on       the     claim           of

ineffective                 assistance                  of     counsel         at      sentencing.    State   v.

Robinson,             2019- 01330 (              La.    11/ 24/ 20),          304    So. 3d 846 ( per curiam).


                                                                    JMG
                                                                    GH

                                                                    WRC




COURT       OF       APPEAL,       FIRST          CIRCUIT




            VkV
                                       k
        DEPUTY              LERK       OF    COURT
                      FOR    THE       COURT